 

10
11
12
13
14
15
16
17
18
19
20
21
22

23

24
25
26
27
28

Oo we ND

Case 2:18-cv-00847-JLR Document 127-1 Filed 02/10/20 Page 1 of 2

HONORABLE JAMES L, ROBART

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
CORUS REALTY HOLDINGS, INC.,
Case No. 2:18-cv—00847-JLR
Plaintiff,
fEROPOSED| ORDER GRANTING CORUS
v. REALTY HOLDINGS, INC.’S MOTION TO
FILE DOCUMENTS UNDER SEAL
ZILLOW GROUP, INC.; ZILLOW, (OPPOSITION TO DEFENDANTS’
INC.; and TRULIA, LLC, MOTION IN LIMINE AND EXHIBITS 3-5
THERETO)
Defendants.
NOTE ON MOTION CALENDAR:
February 28, 2020

 

 

 

 

This matter came before the Court on Plaintiff Corus Realty Holdings, Inc.’s Motion to
File Documents Under Seal (Opposition to Defendants’ Motion in Limine and Exhibits 3-5
Thereto). Having considered Plaintiff's Motion and the supporting materials and being fully
advised in the matter, now, therefore, it is hereby:

ORDERED that Plaintiff Corus Realty Holdings, Inc.’s Motion to Seal is GRANTED;

and the Clerk is order to file Corus Realty Holdings, Inc.’s Opposition to Defendants’ Motion in

© \ 9 Q0x

Limine and Exhibits 3-5 Thereto under seal.

 

, Ma
Dated this \7_ day of els a , 2020.

 

HON. JAMES L. ROBART.
_ UNITED STATIES DISTRICT JUDGE
[PROPOSED] ORDER — KILPATRICK TOWNSEND & STOCKTON LLP
CORUS’S MOTION TO FILE DOCUMENTS UNDER SEAL, 1420 Fifth Avenue, Suite 3700 Seattle, WA 98101

Case No, 2:18-cv-00847-JLR _ 206-467-9600

 
 

Oo co FI DW FH BP WH NN fF

NM NM BR BD OD OD BN eee
So ~s BO we SP HY NY SK SCF CO fF SON OULU SUL UD SUL hlLlUDD

 

 

Case 2:18-cv-00847-JLR Document 127-1 Filed 02/10/20 Page 2 of 2

Presented by:

8/ Dario Machleidt

Dario Machleidt (State Bar No. 41860)
Kilpatrick Townsend & Stockton LLP
1420 Fifth Avenue, Suite 3700

Seattle, WA 98101

206-467-9600

Mitch Stockwell (pro Aae vice)

Wab Kadaba (pro hac vice)

Charles Pannell (pre hac vice) |

Josh Lee (pro hac vice)

Kilpatrick Townsend & Stockton LLP
1100 Peachtree Street NE, Suite 2800
Atlanta, GA 30309

404-815-6500

Megan M. Chung (pro hae vice)
Kilpatrick Townsend & Stockton LLP
12255 Et Camino Real, Suite 250

San Diego, CA 92130

858-350-6100

Kasey E. Koballa (pre hac vice)

|| Kilpatrick Townsend & Stockton LLP

607 14" Street, NW Suite 900
Washington, DC 20005
202-508-5800

Attorneys for Plaintiff Corus Realty Holdings, Ine.

[PROPCSED] ORDER —
CORUS’S MOTION TO FILE DOCUMENTS UNDER SEAL
Case No. 2:18-cv-00847-ILR.

KILPATRICK TOWNSEND & STOCKTON LLP
1420 Fifth Avenue, Suite 3700 Seattle, WA 98101
206-467-9600

 
